     Case 2:20-cv-01367-APG-DJA Document 27 Filed 09/15/20 Page 1 of 3




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, U.S. Bank National Association, as Trustee, on Behalf of the Holders of
 7   the Asset Backed Securities Corporation Home Equity Loan Trust, Series NC 2005-HE8, Asset
     Backed Pass-Through Certificates, Series NC 2005-HE8
 8
 9                               UNITED STATES DISTRICT COURT

10                                      DISTRICT OF NEVADA

11
     U.S. BANK NATIONAL ASSOCIATION, AS                Case No.: 2:20-cv-01367-APG-DJA
12   TRUSTEE, ON BEHALF OF THE
13   HOLDERS OF THE ASSET BACKED
     SECURITIES CORPORATION HOME                       STIPULATION AND ORDER TO
14   EQUITY LOAN TRUST, SERIES NC 2005-                EXTEND TIME TO RESPOND TO
     HE8, ASSET BACKED PASS-THROUGH                    MOTION TO DISMISS [ECF 18]
15   CERTIFICATES, SERIES NC 2005-HE8,
16                                                     [First Request]
                          Plaintiff,
17          vs.

18   FIDELITY NATIONAL TITLE GROUP,
     INC.; CHICAGO TITLE INSURANCE
19   COMPANY; TICOR TITLE OF NEVADA,
     INC.; DOE INDIVIDUALS I through X; and
20   ROE CORPORATIONS XI through XX,
     inclusive,
21
                          Defendants.
22
23          COMES NOW Plaintiff, U.S. Bank National Association, as Trustee, on Behalf of the
24
     Holders of the Asset Backed Securities Corporation Home Equity Loan Trust, Series NC 2005-
25
     HE8, Asset Backed Pass-Through Certificates, Series NC 2005-HE8 (“US Bank”) and
26
27   Defendant Chicago Title Insurance Company (“Chicago Title”) (collectively, the “Parties”), by

28   and through their respective attorneys of records, hereby agree and stipulate as follows:



                                                Page 1 of 3
     Case 2:20-cv-01367-APG-DJA Document 27 Filed 09/15/20 Page 2 of 3




           1. On July 22, 2020, US Bank filed its Complaint in Eighth Judicial District Court, Case
 1
 2            No. A-20-818395-C;

 3         2. On July 23, 3030, Chicago Title filed it Petition of Removal to this Court [ECF 1];
 4
           3. On August 31, 2020, Chicago Title filed its Motion to Dismiss [ECF 18];
 5
           4. US Bank’s deadline to respond to Chicago Title’s Motion to Dismiss is currently
 6
 7            September 14, 2020;

 8         5. US Bank is requesting a thirty (30) day extension until Wednesday, October 14, 2020,
 9            to file its response to Chicago Title’s Motion to Dismiss;
10
           6. This extension is requested to allow counsel for US Bank additional time to review
11
              and respond to the points and authorities cited to in Chicago Title’s Motion to
12
13            Dismiss;

14   ///
15   ///
16
     ///
17
     ///
18
19   ///

20   ///
21
     ///
22
     ///
23
     ///
24
25   ///

26   ///
27
     ///
28



                                              Page 2 of 3
     Case 2:20-cv-01367-APG-DJA Document 27 Filed 09/15/20 Page 3 of 3




            7. Counsel for Chicago Title does not oppose the requested extension;
 1
 2          8. This is the first request for an extension which is made in good faith and not for

 3             purposes of delay.
 4
            IT IS SO STIPULATED.
 5
      DATED this 14th day of September, 2020.        DATED this 14th day of September, 2020.
 6
 7    WRIGHT, FINLAY & ZAK, LLP                      SINCLAIR BRAUN LLP

 8
      /s/ Lindsay D. Robbins                         /s/ Kevin Sinclair, Esq.___________
 9    Lindsay D. Robbins, Esq.                       Kevin Sinclair, Esq.
10    Nevada Bar No. 13474                           Nevada Bar No. 12277
      7785 W. Sahara Ave., Suite 200                 16501 Venture Boulevard, Suite 400
11    Las Vegas, NV 89117                            Encino, California 91436
      Attorneys for Plaintiff, U.S. Bank National    Attorneys for Defendant, Chicago Title
12    Association, as Trustee, on Behalf of the      Insurance Company
13    Holders of the Asset Backed Securities
      Corporation Home Equity Loan Trust, Series
14    NC 2005-HE8, Asset Backed Pass-Through
      Certificates, Series NC 2005-HE8
15
16   IT IS SO ORDERED.

17                      15th day of _____________,
            Dated this _____         September     2020.
18
                                                ________________________________________
19                                              UNITED STATES DISTRICT COURT JUDGE

20
21
22
23
24
25
26
27
28



                                              Page 3 of 3
